Spencer, J.
Subsequent to our opinion herein in 181 Neb. 887, 152 N. W. 2d 119, appellees filed a motion for an additional directive as assistance to the trial court in drawing a judgment on the mandate. We sustain said motion, and file this supplemental opinion to make the following changes in the judgment entered by the trial court:
The judgment of the district court, dated December 28, 1966, should be modified by striking paragraph 5 of the findings and amending paragraph 4 of the findings to read as follows:
4. Title should be quieted in the defendant to all land south of the fence line not embraced in the public road or in the prescriptive road. This includes a triangular *155area along the east 734 feet of the fence and an area up to 3 feet south of the fence from where the fence leaves the public road, which the court determines to be 1,010 feet east of the west section line to a point approximately 734 feet west of the north-south half-section line.

*154


*155The judgment should be further modified by amending the plat attached to the judgment, as shown by the plat attached hereto, to conform to the findings as amended.
Said judgment as modified is affirmed.
Affirmed as modified.